Citation Nr: 1809628	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI). 

2.  Entitlement to an effective date prior to April 7, 2003, for the award of service connection for PTSD.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 12, 2010, and in excess of 70 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disability.  


REPRESENTATION

Appellant represented by:	Peter Sebekos, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1992, and is the recipient of the Purple Heart medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran sustained a TBI following an artillery attack in service.

2.  Symptoms of the Veteran's PTSD were present at the time he initiated his claim for night sweats on December 16, 2002.  

3.  During the entire period of the claim, the Veteran's PTSD has most nearly approximated total social and occupational impairment.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a traumatic brain injury have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an effective date of December 16, 2002, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis-Service connection for TBI

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran, who again is the honorable recipient of the Purple Heart medal, contends service connection is warranted for residuals of a TBI because he asserts he sustained head injuries during an artillery attack in service.  Though his service treatment records (STRs) do not show a diagnosis of a TBI, they do show the Veteran sustained a significant shrapnel injury in service.  Pursuant to 38 C.F.R. § 3.304(d), lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service.  The Veteran has reported that during the artillery attack, he was attempting to assist a fellow service-member with egress from their vehicle when he struck his head.  The Veteran has stated that thereafter he felt dazed and disoriented.  

The Veteran underwent a VA TBI examination in February 2012.  In the course of the examination, the clinician determined the Veteran did not warrant a diagnosis of TBI. In support of his conclusion, the examiner indicated no diagnosis of TBI was documented in service.  However, the absence of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

By contrast, the Veteran has supplied numerous private treatment records, which indicate he has been diagnosed as having sustained a TBI in service.  Specifically, in the course of an October 2010 neuropsychiatric assessment the Veteran was noted to have a cognitive disorder, as well as personality changes resulting from his reported military head trauma.  The examiner recommended support and information be provided to his family with respect to the Veteran's TBI.  The Veteran also provided a statement from Dr. A.W., the Chief of Family Medicine at Fort Drum Army Medical Center, who diagnosed the Veteran with a TBI, and indicated his disability was "directly related to Active Duty service in Iraq."  Further, the Veteran's outpatient VAMC treatment notes and private treatment notes from Complete Family Care indicate diagnoses of TBI.  Finally, in a November 2015 treatment note the Veteran's treating neurologist at North Country Neurology indicated the Veteran has a TBI due to an injury while in the military.  

Based on the foregoing, the Board concludes the Veteran incurred a TBI in service and currently has residuals of the TBI.  In this respect, the Board finds the Veteran competently and credibly reported his head injury on active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, several clinical care providers have determined the Veteran sustained a TBI as a result of his head trauma in service.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's residuals of a TBI.

Legal Criteria-Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

Analysis-Earlier Effective Date

The evidence of record shows the Veteran submitted a claim for service connection for a Gulf War illness, which was received by the Buffalo RO on December 16, 2002.  In that claim, the Veteran reported experiencing, among other things, night sweats.  Subsequently, during a November 2005 hearing with a Decision Review Officer, the Veteran indicated he wished to amend his initial claim of night sweats and difficulty sleeping to constitute a claim for PTSD.  The RO granted service connection for PTSD in a June 2006 rating, and assigned a 50 percent disability rating effective from April 7, 2003.  In that decision the RO explained that in April 7, 2003 correspondence, the Veteran reported experiencing night sweats, and this manifestation of PTSD was accepted as a claim for the disability at that time; however, as noted above, the evidence of record clearly and unmistakably indicates the Veteran reported experiencing this manifestation in a December 16, 2002 correspondence.  Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400(r).   Competent evidence establishes the Veteran warranted a diagnosis of PTSD at the time his claim for night sweats was filed on December 16, 2002.  The RO has accepted the Veteran's claim for night sweats as constituting a valid claim for PTSD; however, erroneously found the Veteran initially filed a claim for this manifestation on April 7, 2003.  Therefore, service connection for the disability is warranted from the date the Veteran's claim was initially received, December 16, 2002.  In closing, the Board notes that although the Veteran has intimated in numerous correspondence that an effective date for service connection for his PTSD should be retroactively assigned to August 1992, the Board has carefully reviewed the entire extensive record, and found nothing which could reasonably constitute a claim for PTSD prior to December 16, 2002.  As such, the claimed August 1992 effective date is not warranted as a matter of law.  

Legal Criteria-PTSD Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Analysis-PTSD Rating

Initially, the Board finds a brief discussion of the Veteran's PTSD claim is warranted.  As noted above, the Veteran submitted a correspondence wherein he reported experiencing night sweats on December 16, 2002.  Thereafter, the Veteran indicated he wished to amend his initial claim of night sweats and difficulty sleeping to constitute a claim for PTSD.  The RO granted service connection for PTSD in a June 2006 rating, and assigned a 50 percent disability rating.  Within one year of the June 2006 rating decision, the Veteran submitted additional relevant lay and medical evidence which directly related to the severity of his PTSD symptoms.    Thereafter, the RO assigned a temporary 100 percent disability rating during the July 2009 period in which the Veteran underwent inpatient psychiatric treatment in a June 2010 rating decision; however, following this period the RO reassigned the previously assigned 50 percent disability evaluation.  The Veteran again submitted new and relevant lay and medical evidence establishing a worsening of his disability.  The RO then assigned an increased 70 percent rating from January 12, 2010 and 100 percent rating from April 30, 2011 by way of a March 2012 rating decision.  The Veteran then submitted a valid notice of disagreement as to the assigned ratings.  

Pursuant to 38 C.F.R. § 3.157(b), which was in effect in 2006 and 2010, lay or medical evidence which shows the reasonable probability of establishing entitlement to the benefit sought, will be accepted as an informal claim.  Since the Veteran submitted evidence within one year of the date of his June 2006 and June 2010 rating decisions, which demonstrated a reasonable probability of substantiating his claim for an increased rating, the Board finds the Veteran, in effect, continuously prosecuted his initial claim for benefits.  As such, the Board will assess the Veteran's claim for an increased rating throughout the entire initial claim period.  

As noted above, the RO has assigned staged ratings for the Veteran's PTSD throughout the appeal period.  The Board disagrees with the assigned staged rating, and for reasons explained below, the Board finds a 100 percent schedular rating is warranted throughout the entire appeal period.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

Critically, the Board observes that the above-noted evaluation criteria for a 70 percent disability rating indicates an array of symptoms, which are likely sufficient to cause impairment and deficiencies in most areas of life functioning, to include work, school, family relations, judgment, thinking, or mood.  Such symptoms need not rise to the level of activity preclusion, but rather negatively influence or  impact upon most areas of life functioning.  A higher 100 percent rating is warranted when the evidence indicates total impairment.  

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has carefully reviewed the Veteran's treatment reports from the Albany, Syracuse, and Batavia VA Medical Centers, as well as the Carthage and Watertown VA Community Based Outpatient Clinics.  The Board has also thoroughly  reviewed a treatment summary from the Watertown Vet Center, a neuropsychological assessment from Dr. T.D., and other private treatment records from North Country Neurology, Davis Psychological Services, Complete Family Care, and the Fort Drum Army Medical Center.  Further, the Board has also prudently considered the Veteran's own statements, as well as numerous lay statements from the Veteran's spouse, family members, and coworkers. 

In sum, these records show the Veteran received consistent mental health care throughout the period of this appeal.  The above-noted evidence shows the Veteran has experienced several significant symptoms and impairments, which include: severely diminished concentration/memory with retention of only highly learned materials, agitation, anger outbursts, anxiety, feelings of helplessness and hopelessness, irritability, aggression, poor impulse control, depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep with frequent nightmares/night sweats, significant relationship problems, impaired judgment and insight, avoidance of stimuli, chronic mood impairment, isolation, a constricted affect, difficulty understanding complex commands and instructions, panic attacks, spatial disorientation in activities like driving, challenges with maintaining personal appearance and hygiene, and difficulties with activities of daily living .  


Though the evidence indicates the Veteran was able to maintain his job as a supply technician until April 2011, his performance evaluations, as well as statements from superiors and coworkers indicates he was unable to perform most duties required.  Indeed, several of his co-workers have reported they consistently assisted the Veteran in the performance of his tasks.  

In this case, the copious evidence plainly establishes the Veteran's psychiatric manifestations have resulted in deficiencies in all areas of life functioning.  Specifically, his symptoms have significantly impaired his ability to work, caused him marked social impairments, considerably impacted his family role functioning, caused marked deficiencies in judgment, resulted in his inability to successfully further his education, and resulted in severe mood impairments.  The Board acknowledges the Veteran does not appear to have experienced total occupational preclusion until April 2011, and still appears to have some social interactions; however, he has experienced impairments and deficiencies in all areas of life (work, school, family relations, judgment, thinking, and mood).  As noted above, the 100 percent evaluation criteria does not indicate total occupational and social preclusion; rather, it merely states a veteran must have total impairment.  The Board again notes a 70 percent rating is warranted when psychiatric manifestations cause impairment in most areas of life functioning; however, this Veteran's psychiatric manifestations have resulted in impairments in all areas of life.  As such, the Board has afforded the Veteran the benefit of reasonable doubt, and finds his disability picture more nearly approximates the criteria necessary for a 100 percent disability rating.  

In closing, the Board notes that a TDIU is considered a lesser benefit than a 100 percent schedular rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999).  As such, the Board will not address this issue, because a 100 percent schedular rating has been assigned throughout the entire appeal period.  



ORDER

Service connection for a traumatic brain injury is granted.

An effective date of December 16, 2002, but no earlier, for entitlement to service connection for PTSD is granted. 

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disability is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


